#El Juez Asociado Sr. Figueras,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Considerando: que el delito perseguido y penado en esta causa es el de felony, y por tal razón puede apelarse de la sentencia condenatoria, siempre que la apelación verse sobre *528una cuestión de derecho, según el artículo 345 del Código de Enjuiciamiento Criminal.
Considerando: que dado el'espíritu del Código moderno de Enjuiciamiento Criminal, y la naturaleza del recurso establecido, este Tribunal tiene el deber de fijar su atención en todo lo actuado y que para su consideración se le remite, y del exámen resulta que en la acusación fiscal se afirma que el hecho delictivo tuvo lugar después del primero de Julio del año anterior, afirmación que no fué contradicha á su debido tiempo y por consiguiente hay que aceptar como correcto el procedimiento y el fallo que en su virtud se dictara, en el cuál no se ha cometido ningún error de derecho, y por consiguiente debe quedar subsistente en todas sus partes. Vistas las disposiciones citadas en el fallo y los artículos 367 y 368 del Código de Enjuiciamiento Criminal.
Fallamos: que debemos confirmar y confirmamos, con costas, la sentencia apelada y que dictó la Corte de Distrito de Arecibo en 2 de Diciembre del año anterior; cúmplase y acátese la original, tómese nota de la que hoy se dicta en el libro de actas, y desde luego remítase copia certificada de dicha anotación al Secretario de la Corte de Arecibo.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Hernandez, Sulzbacher y MacLéary.